PER CURIAM.
On February 12, 1976, counsel for The Florida Bar filed a complaint charging Respondent with violating Disciplinary Rules 6-101(A)(3), 7-101(A)(l), 7-101(A)(2) and 7-101(A)(3) of the Code of Professional Responsibility for failing to carry out a contract of employment with his client and for prejudicing or damaging his client in the course of the professional relationship.
On March 31, 1977, Respondent executed a conditional guilty plea for consent judgment in which he admitted the allegations of the complaint.
The Board of Governors of The Florida Bar approved the conditional guilty plea subject to this Court’s approval.
The conditional guilty plea is hereby approved and the following discipline imposed:
a. A public reprimand to be published in the Southern Reporter.
*777b. Probation not to exceed three years, the probation to terminate upon respondent’s submission of four quarterly status reports in succession.
c. Payment of $187.00 for costs incurred by The Florida Bar in bringing these disciplinary proceedings.
The publication of this opinion shall serve as the public reprimand.
OVERTON, C. J., and BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.